IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


CHRISTOPHER HUNTER,

              Appellant,

 v.                                                       Case No. 5D15-773

STATE OF FLORIDA,

              Appellee.

________________________________/
Opinion filed April 1, 2016

3.850 Appeal from the Circuit
Court for Seminole County,
Donna L. McIntosh, Judge.

Deana K. Marshall, of Law Office of Deana
K. Marshall, Riverview, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, Marjorie Vincent-Tripp and L.
Charlene Matthews, Assistant Attorneys
General, Daytona Beach, for Appellee.

PER CURIAM.

       As the State properly concedes, the order summarily denying Appellant’s Florida

Rule of Criminal Procedure 3.850 motion does not include record attachments

conclusively refuting Appellant’s claim that wiretap orders were never signed. Upon

remand, the trial court shall attach the correct records or address the claim on the merits.

Fla. R. Crim. P. 3.850(f)(4). In all other respects, the order on appeal is affirmed.

       AFFIRMED IN PART; REVERSED IN PART AND REMANDED.

ORFINGER, TORPY and EDWARDS, JJ., concur.